Motion Granted; Abatement Order filed September 30, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00733-CV
                                   ____________

RELIABILITY INCORPORATED MASLOW MEDIA GROUP, INC. NICK
              TSAHALIS, AND MARK SPECK, Appellants

                                         V.

  JUDOS TRUST, IGLY TRUST, FEDERAL SYSTEMS, NAVEEN DOKI,
      SHIRISHI JANUMPALLY, KALYAN PATHURI, PHAKIR DOKI,
      SRIDHAR BADAM, MADHAVI DOKI, SILVIJA VALLERU, AND
                      SURESH DOKI, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-13437

                            ABATEMENT ORDER

      Appellants have filed an unopposed motion to stay this appeal pending the
completion of arbitration proceedings in Maryland, involving all parties to this
appeal. We construe the motion as a request to abate this appeal until the Maryland
arbitration is complete and as such, the motion is granted.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own
motion.

                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.